Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 1 of 14




                     Exhibit D
                 Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 2 of 14




AO 93 (Rem 12109)Search and Seizure Warrant



                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                                 District of Arizona

                   In the Matter ofthe Search of
             (Briefly describe the property to be searched
              or identity the person by name and address)                   ) Case No.         (011)-5 itiv\-(                   •
 The electronic devices of Michael Lacey and James                          )
            Larkin seized on April 6, 2018


                                            SEARCH AND SEIZURE WARRANT                                 '
To:       Any authorized law enforcement officer

        An application by a federal law enforcement officer or an attorney for the government requests the search
ofthe following person or property located in the                           District of            Arizona
(identify the person or describe the property to be searched and give its location):

As described in Attachments Al and A2.
          The person or property to be searched, described above, is believed to conceal (identiA the person or describe the
property to be seized):

 As set forth in Attachment B.

        I fend that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before                                       ALt
                                                                                                       (not to exceed 14 days)
      16 in the daytime 6:00 a.m.to 10 p.m.                  0 at any time in the day or night as I find reasonable cause has been
                                                               established.

        Unless delayed notice is authorized below, you must give a copy ofthe warrant and a receipt for the property
taken to the person from whom,or from whose premises,the property was taken, or leave the copy and receipt at the
place where the property was taken.
       The officer executing this warrant, or an officer present during the execution ofthe warrant, must prepare an
inventory as t`equ Ya bylaw and promptly return this warrant and inventory to United States Magistrate Judge

                                (name)
                                               t

    0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705(except for delay
oftrial), and authorize the officer executing this warrant to delay notice. o the person who,or whose property, will be
searched or seized (check the appropriate box) 0 for _     _     days (not to exceed 30).
                                               0 until, the facts justifying,the later specific date of

Date and time issued:


City and state:       Phoenix, Arizona                                                   U.S. lyiNistrate Judge John Z. Boyle
                                                                                                 Printed name and title
            Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 3 of 14




AO 93 (Rev. 12/09)Search and Seizure Warrant(Page 2)

                                                             Return
Case No.:                            Date and time warrant executed:      Copy ofwarrant and inventory left with:

Inventory made in the presence of:

Inventory ofthe property taken and name ofany person(s)seized:




                                                          Certification


      1declare under penalty ofperjury that this inventory is correct and was returned along with the original
                                                                                                                    1
warrant to the designatedjudge.



Date:                                                                            .. .
                                                                                Executing officer's signature


                                                                                   Printed name and title
        Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 4 of 14




                                       Attachment Al
                       Devices Seized from Property of Michael Lacev
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix, Arizona 85024, which were seized from 3300 East Stella
Lane,Paradise Valley, Arizona on April 6, 2018.
   1.   Microsoft Surface Laptop,Serial: 038796281653
   2.   Dell All in One Computer, Serial: C2KR922
   3.   Orange Nikon Coolpix,Serial: 31001848
   4.   HP All in One Computer, Serial: 4CS413096G
   5.   One(1)DVD disk containing image set and examination report for Apple iPhone
        356698088226734 imaged onsite.


The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix, Arizona 85024, which were seized from 10647 North
State Route 89A,Sedona, Arizona on April 6,2018.
   1. HP Laptop, Serial: 5CD75064KN
   2. HP Pavilion 20 All In One PC,Model: 20-b014, Serial: 3CR323056M
    Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 5 of 14




                                       Attachment A2
                       Devices Seized from Residence ofJames Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7t h Street, Phoenix, Arizona 85024, which were seized from 5555 North
Casa Blanca Drive,Paradise Valley, Arizona on April 6,2018.
   1. (3)DVDs
   2. Mac Laptop, Serial: W80087M98PW
   3. Apple Computer Monitor, Serial: CO2550LEFIGC
   4. Apple Laptop Model: A1398, Serial: CO2J93XLDKQ4
   5. Black My Passport Ultra hard drive, Serial: WXT1EA5AAZjT
   6. Seagate hard drive, Serial: NAOQBG56
   7. White Apple Time Capsule, Serial: 6F9450KKACD
   8. Apple Laptop, Serial: CIMR82XDG942
   9. Silver iPad Mini
                              Devices Seized from James Larkin

The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix,Arizona 85024,which were seized from James Larkin in
Phoenix, Arizona,on April 6,2018.


   1. Apple laptop, Model: A1466,Serial: CIMTDOB1H569
   2. iPhone cellular phone-Model: A1784,FCC ID: BCG E3092A
   Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 6 of 14




                                       Attachment B
                                    Items To Be Seized
1. All information that constitutes fruits, evidence and instrumentalities of1;iolations of 18
   United States Code Section 371 (Conspiracy), 1952(Travel Act), and/or 1956 and 1957
  (Money Laundering)spanning the period ofthe indicted conspiracies to commit any
   these offenses from 2004-2018.
       a. Correspondence with, James Larkin, John "Jed" Brunst,Scott Spear, Carl Ferrer,
           Daniel Hyer, Andrew Padilla, Joye Vaught,or other parties(or other files and
           data)regarding:
                 i. Backpage.com,related companies and websites(including partner sites),
                     their control, finances and operations.
                ii. The sale of Backpage.com and related entities along with payments made
                     and monitoring ofBackpage.com and related entities done after that sale.
              iii. Methods ofreceiving payment from customers(including Bitcoin, other
                   - cryptocurrencies and store gift cards), applications for merchant accounts,
                     bank accounts, Visa, MasterCard, American Express or other financial
                     institutions, both domestic and overseas.
               iv. Marketing strategies, aggregation(also called the Dallas Plan), affiliate
                     programs, and/or the investigation by the U.S. Senate Permanent
                     Subcommittee on Investigations.
                v. Moderation ofBackpage.com ads, escorts, adult services, prostitution, and
                     child sex trafficking.
               vi. Training and compensation ofemployees, officers and affiliates, both
                     domestic and overseas.
              vii. The Erotic.Review(TER)and similar escort review sites and forums.
       b. Bank statements and financial records for Michael Lacey,James Larkin and/or
           their family members,and various related trust accounts or for Backpage.com or
           related business entities, including holding companies covering a period from
           2012 through 2018.
       c. Records ofpurchase and ownership of assets, including receipts, invoices, escrow
          files, loan or financing applications and documents,records ofexpenses or taxes
           paid,photographs and correspondence.
       d. Records ofbanking transactions from 2012 through April 2018.

2. For any computer or storage medium whose search or seizure is otherwise authorized by
   this warrant and any computer or storage medium that contains or in which is stored
   records or information that is otherwise called for by this warrant(hereinafter,
   "COMPUTER"):
   a. evidence of who used,owned,or controlled the COMPUTER at the time the things
       described in this warrant were created, edited, or deleted,such as logs,registry
       entries, configuration files, saved usernaraes and passwOrds, documents, browsing
Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 7 of 14




       history, user profiles, email,email contacts,"chat," instant messaging logs,
       photographs,and correspondence;
   b. evidence ofsoftware that would allow others to control the COMPUTER,such as
       viruses, Trojan horses, and other forms of malicious software, as well as evidence of
       the presence or absence ofsecurity software designed to detect malicious software;
   c. evidence ofthe lack ofsuch malicious software;
   d. evidence indicating how and when the COMPUTER was accessed or used to
       determine the chronological context ofcomputer access,use, and events relating to
       crime under investigation and to the computer user;
   e. evidence indicating the computer user's state of mind as it relates to the crime under
       investigation;
   f. evidence ofthe attachment to the COMPUTER of other storage devices or similar
       containers for electronic evidence;
   g. evidence ofcounter-forensic programs(and associated data)that arc designed to
       eliminate data from the COMPUTER;
   h. evidence ofthe times the COMPUTER was used;
   i. passwords, encryption keys,and other access devices that may be necessary to access
       the COMPUTER;
   j. documentation and manuals that may be necessary to access the COMPUTER or to
       conduct a forensic examination ofthe COMPUTER;
   k. records ofor information about Internet Protocol addresses used by the COMPUTER;
   1. records ofor information about the COMPUTER'S Internet activity, including
       firewall logs,caches, browser history and cookies,"bookmarked" or "favorite" web
       pages, search terms that the user entered into any Internet search engine, and records
       of user-typed web addresses;
    m. contextual information necessary to understand the evidence described in this
       attachment.

                                      Definitions

1. The term "computer" includes all types ofelectronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage
   functions,including desktop computers,notebook computers, mobile phones,tablets,
   server computers, and network hardware.

2. The term "storage medium"includes any physical object upon which computer data can
   be recorded. Examples include hard disks, RAM,floppy disks, flash memory,CD-
   ROMs,and other magnetic or optical media.

                                   Search Procedure

1. Once the files and data have been obtained from the devices, the Filter Team will review
   the information. The Filter Team will review the document for privilege or protection
   only and will disseminate the non-privileged and non-protected documents to the
   Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 8 of 14




    Investigative Team. The Investigative Team will determine which documents constitute
    evidence ofunlawful activity. Because the Filter Team will be properly walled offfrom
    the Investigative Team,it may review emails and communications between or involving
    attorneys, to determine ifthey properly qualify for privilege or protections, in accordance
    with procedures set forth above. This will eliminate the risk that protected information
    will reach the Investigative Team.

2. The separation between the Investigative Team from the Filter Team serves two
   purposes:(1)it allows the Filter Team to review documents for privilege and protection
   only and insulates the Filter Team from the substantive investigation and prosecution of
   Michael Lacey and James Larkin and(2)it allows the Investigative Team, which is more
   familiar with the details and specifics ofthe investigation, to determine which documents
   constitute evidence ofunlawful activity.

3. Once the Filter Team has identified any potential privileged or protected material, and
   before the Filter Team submits any materials to the Court in camera and moves for their
   disclosure to the Investigative Team,the Flyer Team will confer with counsel for the
   affected parties, as appropriate,•and counsel will have the ability to file objections with
   the Court.
           Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 9 of 14


AO 106(Rev.0010) Application for a Search Warrant


                                    UNITED STATES DISTRICT COURT
                                                                      for the
                                                               District of Arizona

             In the Matter ofthe Search of
       (Briefly describe the property to be searched
        or identih the person by name and address)                               Case No.              F3105 ileki5
  The electronic devices of Michael Lacey and James
             Larkin seized on April 6,2018

                                           APPLICATION FOR A SEARCH WARRANT
        I,a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of petjury that I have reason to believe that on the following person or property (identifr the person or describe the
property to be searched and give its location):
  As described in Attachments Al and A2.
located in the                                   District of              Arizona            , there is now concealed (ident6 the
person or describe the property to be seized):

 As set forth in Attachment B.

          The basis for the search under Fed. R. Crim. P.41(c)is (check one or more):
               tdevidence of a crime;
              0 contraband,fruits of crime, or other items illegally possessed;
               Cl property designed for use,intended for use,or used in committing a crime;
                 Cl a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
           Code Section                                                           Offense Description
       18 U.S.C. Section 371                      Conspiracy
       18 U.S.C. Section 1952                     Travel Act (Facilitating Prostitution)
       18 U.S.C. Section 1956/1957                Money Laundering/Conspiracy to Commit Money Laundering
          The application is based on these facts:
        See affidavit of Special Agent Richard Robinson, Internal Revenue Service, Criminal Investigation

           O Continued on the attached sheet.
           O Delayed notice of       days(give exact ending date if more than 30 days:                               is requested
             under 18 U.S.C. § 3103a,the basis of which is set forth o   atta


                                          o,                                                 Applicant's signature
 Reviewed by AUSA Margaret e meter                                                      SA Richard Robinson, IRS-CI
                                                                                            Printed name and title

Sworn to before me and signed in my presence.

Date: 1--sk-le                                                                                 A   ge's signature

 City and state: Phoenix, Arizona                                                    U.S. Magistrate Judge John Z. Boyle
                                                                                            Printed name and title
        Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 10 of 14




                                       Attachment A 1
                       Devices Seized from Property ofMichael Lacey
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7th Street, Phoenix,Arizona 85024,which were seized from 3300 East Stella
Lane,Paradise Valley, Arizona on April 6,2018.
   1.   Microsoft Surface Laptop, Serial: 038796281653
   2.   Dell All in One Computer, Serial: C2KR922
   3.   Orange Nikon Coolpix,Serial: 31001848
   4.   HP All in One Computer, Serial: 4CS413096G
   5.   One(1)DVD disk containing image set and examination report for Apple iPhone
        356698088226734 imaged onsite.


The digital evidence secured in the Federal Bureau of Investigation's Evidence Control Room,
located at 21711 N. 7th Street, Phoenix, Arizona 85024, which were seized from 10647 North
State Route 89A,Sedona, Arizona on April 6,2018.
   1. HP Laptop, Serial: 5CD75064KN
   2. HP Pavilion 20 All In One PC,Model: 20-1)014, Serial: 3CR323056M
   Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 11 of 14




                                       Attachment A2
                       Devices Seized from Residence ofJames Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7" Street, Phoenix, Arizona 85024, which were seized from 5555 North
Casa Blanca Drive, Paradise Valley, Arizona on April 6,2018.
   1. (3)DVDs
   2. Mac Laptop, Serial: W80087M98PW
   3. Apple Computer Monitor, Serial: CO2550LEF2GC
   4. Apple Laptop Model: A1398, Serial: CO2J93XLDKQ4
   5. Black My Passport Ultra hard drive, Serial: WXT1EA5AAZJT
   6. Seagate hard drive, Serial: NAOQBG56
   7. White Apple Time Capsule, Serial: 6F9450KKACD
   8. Apple Laptop, Serial: C1MR82XDG942
   9. Silver iPad Mini
                             Devices Seized from James Larkin
The digital evidence secured in the Federal Bureau ofInvestigation's Evidence Control Room,
located at 21711 N.7'Street, Phoenix, Arizona 85024, which were seized from James Larkin in
Phoenix, Arizona, on April 6,2018.


   1. Apple laptop, Model: A1466, Serial: C1MTD0B1H569
   2. iPhone cellular phone,Model: A1784,FCC ID: BCG-E3092A
  Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 12 of 14




                                      Attachment B
                                   Items To Be Seized
1. All information that constitutes fruits, evidence and instrumentalities of violations of 18
   United States Code Section 371 (Conspiracy), 1952(Travel Act), and/or 1956 and 1957
  (Money Laundering)spanning the period ofthe indicted conspiracies to commit any
   these offenses from 2004-2018.
       a. Correspondence with,James Larkin, John "Jed" Brunst, Scott Spear, Carl Ferrer,
           Daniel Hyer,Andrew Padilla, bye Vaught,or other parties(or other files and
           data) regarding:
                 i. Backpage.com,related companies and websites(including partner sites),
                    their control, finances and operations.
                ii. The sale ofBackpage.com and related entities along with payments made
                    and monitoring of Backpage.com and related entities done after that sale.
              iii. Methods ofreceiving paymentfrom customers(including Bitcoin, other
                    cryptocurrencies and store gift cards), applications for merchant accounts,
                    bank accounts, Visa, MasterCard, American Express or other financial
                    institutions, both domestic and overseas.
               iv. Marketing strategies, aggregation(also called the Dallas Plan), affiliate
                    programs, and/or the investigation by the U.S. Senate Permanent
                    Subcommittee on Investigations.
                v. Moderation ofBackpage.com ads, escorts, adult services, prostitution, and
                    child sex trafficking.
               vi. Training and compensation ofemployees,officers and affiliates, both
                    domestic and overseas.
              vii. The Erotic Review(TER)and similar escort review sites and forums.
       b. Bank statements and financial records for Michael Lacey, James Larkin and/or
           their family members,and various related trust accounts or for Backpage.com or
           related business entities, including holding companies covering a period from
           2012 through 2018.
       c. Records of purchase and ownership of assets,including receipts, invoices,escrow
          files, loan or financing applications and documents,records ofexpenses or taxes
           paid, photographsand correspondence.
       d. Records ofbanking transactions from 2012 through April 2018.

2 For any computer or storage medium whose search or seizure is otherwise authorized by
  this warrant and any computer or storage medium that contains or in which is stored
  records or information that is otherwise called for by this warrant(hereinafter,
  "COMPUTER"):
  a. evidence of who used,owned,or controlled the COMPUTER at the time the things
      described in this warrant were created, edited,or deleted,such as logs,registry
      entries, configuration files,saved usemames and passwords, documents,browsing
Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 13 of 14




       history, user profiles, email, email contacts, "chat," instant messaging logs,
       photographs, and correspondence;
    b. evidence ofsoftware that would allow others to control the COMPUTER,such as
       viruses, Trojan horses, and other forms of malicious software, as well as evidence of
       the presence or absence ofsecurity software designed to detect malicious software;
   c. evidence ofthe lack ofsuch malicious software;
   d. evidence indicating how and when the COMPUTER was accessed or used to
       determine the chronological context ofcomputer access, use, and events relating to
       crime under investigation and to the computer user;
   e. evidence indicating the computer user's state of mind as it relates to the crime under
       investigation;
   f. evidence ofthe attachment to the COMPUTER of other storage devices or similar
       containers for electronic evidence;
   g. evidence ofcounter-forensic programs(and associated data)that are designed to
       eliminate data from the COMPUTER;
   h. evidence ofthe times the COMPUTER was used;
   i. passwords,encryption keys,and other access devices that may be necessary to access
       the COMPUTER;
   j. documentation and manuals that may be necessary to access the COMPUTER or to
       conduct a forensic examination ofthe COMPUTER;
   k. records of or information about Internet Protocol addresses used by the COMPUTER;
   I. records ofor information about the COMPUTER's Internet activity, including
       firewall logs, caches, browser history and cookies,"bookmarked" or "favorite" web
       pages, search terms that the user entered into any Internet search engine, and records
       ofuser-typed web addresses;
    m. contextual information necessary to understand the evidence described in this
       attachment.

                                        initions
                                      Def

1. The term "computer"includes all types of electronic, magnetic, optical, electrochemical,
   or other high speed data processing devices performing logical, arithmetic, or storage
   functions, including desktop computers,notebook computers, mobile phones, tablets,
   server computers,and network hardware.

2. The term "storage medium"includes any physical object upon which computer data can
   be recorded. Examples include hard disks, RAM,floppy disks, flash memory, CD-
   ROMs,and other magnetic or optical media.

                                   Search Procedure

1. Once the files and data have been obtained from the devices, the Filter Team will review
   the information. The Filter Team will review the document for privilege or protection
   only and will disseminate the non-privileged and non-protected documents to the
  Case 2:18-cr-00422-SMB Document 786-4 Filed 10/18/19 Page 14 of 14




   Investigative Team. The Investigative Team will determine which documents constitute
   evidence of unlawful activity. Because the Filter Team will be properly walled offfrom
   the Investigative Team,it may review emails and communications between or involving
   attorneys, to determine ifthey properly qualify for privilege or protections, in accordance
   with procedures set forth above. This will eliminate the risk that protected information
   will reach the Investigative Team.

2. The separation between.the Investigative Team from the Filter Team serves two
   purposes:(1)it allows the Filter Team to review documents for privilege and protection
   only and insulates the Filter Team from the substantive investigation and prosecution of
   Michael Lacey and James Larkin and(2)it allows the Investigative Team, which is more
   familiar with the details and specifics ofthe investigation, to determine which documents
   constitute evidence of unlawful activity.

3. Once the Filter Team has identified any potential privileged or protected material, and
   before the Filter Team submits any materials to the Court in camera and moves for their
   disclosure to the Investigative Team,the Flyer Team will confer with counsel for the
   affected parties, as appropriate;and counsel will have the ability to file objections with
   the Court.
